PER CURIAM.
This cause is before us on appeal from a nonfinal order granting temporary custody of a minor-child to the husband and $400 per month alimony to the wife, and enjoining the parties from disposing of any property acquired during the marriage. We affirm.
The only issue which merits discussion is whether there was competent, substantial evidence of record supporting the order awarding custody of the minor child to the husband.
In Shaw v. Shaw, 455 So.2d 1156 (Fla. 5th DCA 1984), relied on by the wife/appellant, the trial court appears to base its child custody decision solely on the unrecorded in camera interview of the two children, and the trial court never provided the father with the opportunity to present his case. However, in this case, there is no indication in the final order that the trial court relied on the in camera interview for its custody decision. Additionally, the mother had an opportunity to be heard regarding why she should be the custodial parent. Accordingly, we affirm.
BOOTH, C.J., and ERVIN and THOMPSON, JJ., concur.